DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an active rectifier for a wireless power receiver, the active rectifier comprising, a first diode coupled between a first input of the active rectifier and an output of the active rectifier, a first transistor coupled between the first input and ground, a first capacitive snubber coupled in parallel to at least one of: (i) the first diode or (ii) the first transistor, a second diode coupled between a second input of the active rectifier and the output of the active rectifier, a second transistor coupled between the second input and ground, and a second capacitive snubber coupled in parallel to at least one of: (i) the second diode or (ii) the second transistor, wherein the first and second capacitive snubbers are configured to compensate for a shift in a reactive impedance of the active rectifier, and wherein the shift is based on an input current to the active rectifier.
Regarding Claims 2-10 and 21-22, they depend from Claim 1 above.
Regarding Claims 12-20 and 23-24, they depend from Claim 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 August 2022                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836